Filed 10/25/13 Estate of Woods CA2/1
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION ONE


Estate of TIMOTHY LEONARD                                            B240946
WOODS II, Deceased.
___________________________________                                  (Los Angeles County
                                                                     Super. Ct. No. BP128167)
CYNTHIA GRIFFIN WOODS, as Special
Administrator, etc.,

         Petitioner and Respondent,

         v.

SANDRA K. MC BETH,

         Objector and Appellant.




         APPEAL from a judgment of the Superior Court of Los Angeles County. Michael
I. Levanas, Judge. Affirmed.
         Ashton R. Watkins for Objector and Appellant.
         Abdulaziz, Grossbart & Rudman and Bruce D. Rudman for Petitioner and
Respondent.




                                                _____________________
       Timothy Leonard Woods II (Woods) and his sister Sandra K. McBeth (McBeth)
owned several properties separately and in joint tenancy. Woods filed a quiet title and
partition action against McBeth regarding the properties. Subsequently, he and McBeth
entered into a settlement agreement. Woods attempted to enforce the settlement
agreement but passed away before the matter was resolved. His widow, Cynthia G.
Woods, as special administrator of Woods‟s estate (Woods‟s Estate), successfully
petitioned to enforce the settlement agreement. McBeth appeals from a judgment entered
in favor of Woods‟s Estate, contending that her “right of survivorship” on Woods‟s death
to two of the properties rendered the settlement agreement “moot”; the probate court
erred in determining the settlement agreement was enforceable; and the court erred in
determining Woods‟s Estate was entitled to an offset and attorney fees. We conclude that
McBeth failed to establish that the settlement agreement was “moot”; instead, the joint
tenancies as to the two properties were severed by the settlement agreement and Woods‟s
actions. We also conclude that McBeth failed to establish that the court erred in
concluding the settlement agreement was enforceable. Further, we determine that
McBeth failed to show that the court erred in concluding that Woods‟s Estate was entitled
to an offset. And McBeth failed to file an appeal as to the order for attorney fees and
cannot raise that issue on appeal. We affirm the judgment.
                                     BACKGROUND
       In 2008, Woods filed a complaint against McBeth entitled Woods v. McBeth
(Super. Ct. L.A. County, No. BC390549) (Quiet Title Action). The Quiet Title Action
alleged causes of action for quiet title, declaratory relief, fraudulent conveyance,
partition, money had and received, unjust enrichment, and embezzlement concerning
properties held separately and jointly by Woods and McBeth, including two properties
owned jointly by Woods and McBeth located on South Broadway in Los Angeles
(Broadway Property) and on Monteith Drive in Los Angeles (Monteith Property). The
Quiet Title Action alleged that McBeth had not been paying her share of loans on the
properties and had not been using the rent money to maintain the properties or pay taxes.
Also, McBeth had received a $1 million loan secured by a deed of trust on property

                                                 2
located on Senford Avenue that she purchased with a fraudulent loan application using
Woods‟s name.
       In May 2010, Woods and McBeth entered into a “Compromise Agreement and
Mutual Release” (Settlement Agreement). The Settlement Agreement provided, in
pertinent part, as follows. “3. Each party . . . settles . . . all . . . claims . . . [arising] from
the subject matter of the actions . . . which could have been alleged in [the Quiet Title
Action] . . . on the following terms and conditions: [¶] a. Subject to a title report (paid
for by WOODS) showing clear title to the [Broadway Property], the parties agree as
follows: [¶] i. McBETH will transfer [the Broadway Property] to WOODS, by
notarized quit claim deed, within five business days of this Agreement; [¶] ii. McBETH
will move out all her belongings including company records from the [Broadway]
Property on or before July 31, 2010; [¶] iii. McBETH will provide a rent roll and any
leases in force on [the Broadway Property] within the same five day period; WOODS
will solely be entitled to all income and will solely assume all expenses and incidents of
ownership for said property from the date of the transfer. [¶] iv. WOODS will transfer
to McBETH the other five JOINTLY OWNED PROPERTIES by notarized Quit claim
deeds, within five days of this Agreement; McBETH will solely be entitled to all income
and will solely assume all expenses and incidents of ownership of those five properties
from the date of the transfer. [¶] v. WOODS shall pay McBETH the sum of Twenty-
Five Thousand Dollars ($25,000.00) by simultaneous exchange with the deeds referenced
herein above; and; [¶] vi. WOODS shall sign all forms necessary to release or otherwise
remove any lis pendens that has been filed against any of the JOINTLY OWNED
PROPERTIES at the same time the deeds and money referenced above are exchanged.
[¶] vii. WOODS shall dismiss his Complaint with prejudice within ten days of the
complete performance by McBETH herein; [¶] b. Each party hereto shall bear its own
attorneys‟ fees and costs in the [Quiet Title Action]; and [¶] c. This entire agreement is
subject to a title report showing clear title to the [Broadway Property]. WOODS will
arrange for and pay for this title report or title policy.”



                                                      3
       The Settlement Agreement provided, “This Agreement may be enforced in the
Superior Court of the State of California pursuant to Code of Civil Procedure sections
664.6 and 664.7. . . . [I]f litigation or court intervention is required to enforce the terms of
the settlement, the prevailing party in said action shall be entitled to recover from the
other party its actual attorney‟s fees and costs incurred.”
       A May 20, 2010 amendment to the Settlement Agreement (Amendment) stated,
“McBETH has informed WOODS that . . . [two properties] have already gone to
foreclosure sale, and [two properties ] are going to sale in the next few weeks. WOODS
acknowledges receipt of this disclosure from McBETH. WOODS will transfer whatever
interests he has by quitclaim deed, if desired by McBETH, or the transfer of these four
properties can be waived by McBETH at her discretion.” The Amendment provided that
if McBeth did not vacate the Broadway Property by July 31, 2010, she would pay $50 per
day as rent until she vacated the Broadway Property and her belongings were removed.
McBeth also set forth a rent roll in the Amendment.
       In September 2010, Woods filed a motion to enforce the Settlement Agreement in
the Quiet Title Action, declaring that a title report showed “more than $50,000 in
indebtedness against McBeth which prohibited the procurement of loans, or the transfer
by [Woods] of the [Broadway] Property absent [his] clearing title.” Woods declared that
McBeth did not respond to Woods‟s request to provide clear title to the Broadway
Property. Shortly after the motion was filed, Woods died intestate. Woods‟s Estate
substituted in as plaintiff. The trial court issued a tentative ruling that the Settlement
Agreement was enforceable, but directed Woods‟s Estate to refile the motion in the
probate department.
       On August 16, 2011, Woods‟s Estate filed a petition to enforce settlement
agreement and order conveyance of real property in the probate court (petition). The
petition alleged as follows. Prior to Woods‟s death, Woods and McBeth entered into the
Settlement Agreement, which required McBeth to convey title to the Broadway Property
free and clear of all liens to Woods, in return for Woods‟s deeding any interest he held in
the five other properties to McBeth and paying her $25,000. McBeth repudiated the

                                                   4
Settlement Agreement and continued to collect rents on the Broadway Property, totaling
more than $50,000. McBeth did not vacate the Broadway Property and as of July 31,
2011, owed $19,800 in rent.
       Among other things, the petition requested that the probate court order title to the
Broadway Property be transferred to Woods‟s Estate; title to the five other properties be
transferred to McBeth; Woods‟s Estate not be required to pay $25,000 to McBeth; and
Woods‟s Estate‟s attorney fees be paid by McBeth.
       On March 1, 2012, Woods‟s Estate filed a motion to enforce the Settlement
Agreement in the probate court. McBeth opposed the motion, contending that she owned
the Broadway Property as the surviving joint tenant; the Settlement Agreement was
conditional and Woods had not fulfilled the condition; and Woods‟s Estate was not
entitled to any offsets.
       On April 12, 2012, the probate court granted the motion to enforce the Settlement
Agreement, ordering, among other things, McBeth to transfer title to the Broadway
Property to Woods‟s Estate; Woods‟s Estate to transfer title to the Monteith Property to
McBeth; the $25,000 that was to be paid by Woods to McBeth to be offset by rents
received by McBeth; Woods‟s Estate not to be required to pay McBeth any sums under
the Settlement Agreement; McBeth to remove her personal property from the Broadway
Property; jurisdiction to award attorney fees incurred by Woods‟s Estate to be reserved
and proven in a postjudgment motion; and tenants of the Broadway Property to be
notified that all rents from May 2012 be paid to Woods‟s Estate. In making its ruling, the
court stated, “The court has extensively given its reasonings on the record the last time
we were together. My reasoning is exactly the same as I articulated on the record. My
tentative is the order of the court.” On appeal, McBeth does not provide a record of the
tentative ruling or a reporter‟s transcript of the hearing in which the court gave its
extensive “reasonings.”
       On April 30, 2012, McBeth appealed from the April 12, 2012 judgment.
According to Woods‟s Estate‟s brief, on July 5, 2012, the probate court issued an order



                                                  5
awarding Woods‟s Estate attorney fees against McBeth in the amount of $14,310. That
order is not in the record on appeal, and McBeth did not file an appeal as to that order.
                                       DISCUSSION
A. McBeth failed to establish that her “right of survivorship” to the Monteith
Property and the Broadway Property on Woods’s death rendered the Settlement
Agreement “moot”
       McBeth contends that her right of survivorship to the Monteith Property and the
Broadway Property on Woods‟s death rendered the Settlement Agreement “moot.” We
conclude that McBeth failed to establish that the Settlement Agreement was “moot”;
instead, the joint tenancies as to the Monteith Property and the Broadway Property were
severed by the Settlement Agreement.
       “A joint tenancy is a joint interest owned by two or more persons, who have equal
interests among themselves. (Civ. Code, § 683; [citations].) The joint tenants must share
unity of time, title, interest and possession. A distinctive feature of joint tenancy, as
opposed to other interests in land, is the right of survivorship. This means that when one
joint tenant dies, the entire estate belongs automatically to the surviving joint tenant(s).
[Citations.] Nothing „passes‟ from the deceased joint tenant to the survivor; rather, the
survivor takes from the instrument by which the joint tenancy was created. [Citations.]
[¶] If, however, one of the four unities of time, title, interest and possession is destroyed
before the death of a joint tenant, the joint tenancy is severed. [Citation.]” (Grothe v.
Cortlandt Corp. (1992) 11 Cal.App.4th 1313, 1317.)
       McBeth argues that Woods‟s Estate did not establish that the Monteith Property
and the Broadway Property were not held in joint tenancy at the time of Woods‟s death or
that the parties terminated the right of survivorship. She also urges that Woods‟s failure
to “transfer his interest in the five jointly owned properties,” failure to pay her $25,000,
and death rendered the Settlement Agreement “moot.” Further, she contends that Woods
did not terminate the joint tenancy in the Broadway Property because he did not execute
and deliver a deed that conveyed legal title to the joint tenant‟s interest to a third party or
record a deed, declaration or written instrument that demonstrated the intent to sever the

                                                   6
joint tenancy pursuant to Civil Code section 683.2, subdivisions (a) and (c).1 Thus, she
claims that she solely owns the Monteith Property and the Broadway Property under the
right of survivorship.
       According to Woods‟s Estate, the probate court “determined that the right of
survivorship was terminated by the combination of events including the filing of the
partition action, the Settlement Agreement signed by both parties in interest which is
enforceable pursuant to Code of Civil Procedure section 664.6 and which was intended to
terminate the right of survivorship by transferring title, and the motion filed by [Woods]
during his lifetime to enforce the Settlement Agreement and transfer the [Broadway


       1 Undesignated statutory citations are to the Civil Code.
        Section 683.2 provides in pertinent part: “(a) Subject to the limitations and
requirements of this section, in addition to any other means by which a joint tenancy may
be severed, a joint tenant may sever a joint tenancy in real property as to the joint tenant‟s
interest without the joinder or consent of the other joint tenants by any of the following
means: [¶] (1) Execution and delivery of a deed that conveys legal title to the joint
tenant‟s interest to a third person, whether or not pursuant to an agreement that requires
the third person to reconvey legal title to the joint tenant. [¶] (2) Execution of a written
instrument that evidences the intent to sever the joint tenancy, including a deed that
names the joint tenant as transferee, or of a written declaration that, as to the interest of
the joint tenant, the joint tenancy is severed. [¶] (b) Nothing in this section authorizes
severance of a joint tenancy contrary to a written agreement of the joint tenants, but a
severance contrary to a written agreement does not defeat the rights of a purchaser or
encumbrancer for value in good faith and without knowledge of the written agreement.
[¶] (c) Severance of a joint tenancy of record by deed, written declaration, or other
written instrument pursuant to subdivision (a) is not effective to terminate the right of
survivorship of the other joint tenants as to the severing joint tenant‟s interest unless one
of the following requirements is satisfied: [¶] (1) Before the death of the severing joint
tenant, the deed, written declaration, or other written instrument effecting the severance is
recorded in the county where the real property is located. [¶] (2) The deed, written
declaration, or other written instrument effecting the severance is executed and
acknowledged before a notary public by the severing joint tenant not earlier than three
days before the death of that joint tenant and is recorded in the county where the real
property is located not later than seven days after the death of the severing joint tenant.
[¶] (d) Nothing in subdivision (c) limits the manner or effect of: [¶] (1) A written
instrument executed by all the joint tenants that severs the joint tenancy. [¶] (2) A
severance made by or pursuant to a written agreement of all the joint tenants. [¶] (3) A
deed from a joint tenant to another joint tenant.” (Italics added.)

                                                  7
Property] to himself. The Court found that the conduct of Woods was effective to
terminate the Right of Survivorship.” Because McBeth failed to provide us with the
tentative decision in which the probate court “has extensively given its reasonings,” we
cannot determine what factual findings, if any, the probate court made, and we therefore
conclude that McBeth failed to show error. “„It is the duty of an appellant to provide an
adequate record to the court establishing error. Failure to provide an adequate record on
an issue requires that the issue be resolved against appellant. [Citation.]‟ [Citation.]
This principle stems from the well-established rule of appellate review that a judgment or
order is presumed correct and the appellant has the burden of demonstrating prejudicial
error. [Citations.]” (Hotels Nevada, LLC v. L.A. Pacific Center, Inc. (2012) 203
Cal.App.4th 336, 348.)
       In any event, we disagree with McBeth‟s arguments. As noted by McBeth, section
683.2 provides that a joint tenancy may be severed by a recorded deed or written
instrument. (§ 683.2, subd. (c).) But section 683.2 also provides, “Nothing in
subdivision (c) limits the manner or effect of: [¶] (1) A written instrument executed by
all the joint tenants that severs the joint tenancy. [¶] (2) A severance made by or
pursuant to a written agreement of all the joint tenants.” (§ 683.2, subd. (d).)
Accordingly, “A joint tenancy may be terminated either by mutual agreement between
the parties or by any conduct or course of dealings sufficient to indicate that all parties
have mutually treated the joint tenancy as terminated [citations]. An agreement between
the tenants which while it does not expressly terminate the tenancy, is inconsistent by its
terms with one or more of the four essential unities of a joint tenancy, will also be
adjudged to be a severance thereof. Thus, interference with the right of survivorship by
the terms of an agreement will sever the joint tenancy relationship [citation].” (Estate of
Asvitt (1979) 92 Cal.App.3d 348, 351 [property settlement agreement incorporated into
dissolution agreement terminated joint tenancy as evidenced by decedent‟s attempt before
death to force sale of family home upon youngest child‟s attainment of majority].)
       Here, the Settlement Agreement provided for McBeth to transfer by notarized
quitclaim deed her title and interest in the Broadway Property to Woods, effectively

                                                  8
terminating the joint tenancy of the Broadway Property. The Settlement Agreement also
provided for Woods to transfer his ownership in the Monteith Property to McBeth, which
terminated the joint tenancy. Therefore, even though Woods did not terminate the joint
tenancy in the Monteith Property and the Broadway Property by executing and delivering
a deed that conveyed legal title to the joint tenant‟s interest to a third party or recording a
deed, declaration or written instrument that demonstrated his intent to sever the joint
tenancy, the joint tenancies in the Monteith Property and the Broadway Property were
severed by other means which McBeth ignores, namely, the Settlement Agreement.
Thus, the probate court did not err in concluding that the Monteith Property and the
Broadway Property were not held in joint tenancy at the time of Woods‟s death and that
the parties had terminated the right of survivorship.
       And we reject McBeth‟s argument that the Settlement Agreement was “moot”
because Woods failed to “transfer his interest in the five jointly owned properties” or pay
her $25,000. Any failure on Woods‟s part to perform a contract term does not render the
Settlement Agreement moot but would go to the enforceability of the Settlement
Agreement.
       Accordingly, we conclude that the joint tenancies as to the Monteith Property and
the Broadway Property were severed by the Settlement Agreement and Woods‟s actions.
B. McBeth failed to establish that the probate court erred in concluding the
Settlement Agreement was enforceable
       McBeth contends that because the Settlement Agreement was conditional, and the
condition was not fulfilled, the probate court erred in concluding the Settlement
Agreement was enforceable. We disagree.
       Code of Civil Procedure section 664.6 provides, “If parties to pending litigation
stipulate, in a writing signed by the parties outside the presence of the court or orally
before the court, for settlement of the case, or part thereof, the court, upon motion, may
enter judgment pursuant to the terms of the settlement. If requested by the parties, the
court may retain jurisdiction over the parties to enforce the settlement until performance
in full of the terms of the settlement.” “Section 664.6 was enacted to provide a summary

                                                   9
procedure for specifically enforcing a settlement contract without the need for a new
lawsuit.” (Weddington Productions., Inc. v. Flick (1998) 60 Cal.App.4th 793, 809.) “A
court ruling on a motion under Code of Civil Procedure section 664.6 must determine
whether the parties entered into a valid and binding settlement. [Citations.] A settlement
is enforceable under section 664.6 only if the parties agreed to all material settlement
terms. [Citations.] The court ruling on the motion may consider the parties‟ declarations
and other evidence in deciding what terms the parties agreed to, and the court‟s factual
findings in this regard are reviewed under the substantial evidence standard. [Citations.]
If the court determines that the parties entered into an enforceable settlement, it should
grant the motion and enter a formal judgment pursuant to the terms of the settlement.
[Citation.] The statute expressly provides for the court to „enter judgment pursuant to the
terms of the settlement.‟ (Code Civ. Proc., § 664.6.)” (Hines v. Lukes (2008) 167
Cal.App.4th 1174, 1182–1183, fn. omitted.) “An appealed judgment is presumed correct,
and the appellant must affirmatively show error. [Citation.] „“All intendments and
presumptions are indulged to support it on matters as to which the record is silent, and
error must be affirmatively shown.”‟ [Citation.]” (Id. at p. 1183.)
       McBeth urges that the Settlement Agreement was conditioned on a title report
showing clear title to the Broadway Property, citing section 1434, which states, “An
obligation is conditional, when the rights or duties of any party thereto depend upon the
occurrence of an uncertain event,” and section 1436, which states, “A condition
precedent is one which is to be performed before some right dependent thereon accrues,
or some act dependent thereon is performed.” She claims that Woods failed to obtain a
clear title report because it showed several liens against the Broadway Property arising
from debts incurred by McBeth, which McBeth was not required to remove under the
terms of the Settlement Agreement.
       As noted, McBeth failed to provide on appeal the probate court‟s tentative
decision and extensive “reasonings” regarding the enforceability of the Settlement
Agreement, and McBeth therefore cannot show error on appeal. In any event, we
disagree with McBeth‟s argument. “„“One who makes impossible the performance or

                                                 10
happening of the condition precedent upon which his liability by the terms of the contract
is made to depend, cannot avail himself of its non-performance.”‟” (Pacific Venture
Corporation v. Huey (1940) 15 Cal.2d 711, 717.) Assuming Woods‟s obtaining clear
title to the Broadway Property was a condition precedent, McBeth‟s refusal to remove the
liens and provide clear title to the Broadway Property made it impossible for Woods to
obtain a clear title report. Thus, under Pacific Venture Corporation, McBeth cannot
benefit by her refusal to remove the liens. And under Doryon v. Salant (1977) 75
Cal.App.3d 706, a contracting party may waive a provision placed in a contract solely for
the party‟s own benefit. (Id. at p. 712.) Woods‟s obtaining a title report showing clear
title only benefited him; his willingness to waive that condition was demonstrated by his
attempt to enforce the Settlement Agreement. (See Britschgi v. McCall (1953) 41 Cal.2d
138, 143 [where elimination of a defect is deemed for sole benefit of buyer, buyer may
waive it].)
       Accordingly, we conclude that McBeth failed to establish that the probate court
erred in concluding the Settlement Agreement was enforceable.
C. McBeth has not shown the probate court erred by concluding Woods’s Estate is
entitled to an offset
       Without citation to the record or authority, McBeth contends that the probate court
erred when it determined that Woods‟s Estate did not need to pay McBeth $25,000,
claiming “[t]here is no legal authority for this ruling.” We reject her argument. If an
appellant‟s brief does not contain a legal argument with a citation of authorities on the
point made, the court need not furnish argument or search the record for support for the
appellant‟s contention but may treat it as forfeited and pass it without consideration.
(Mansell v. Board of Administration (1994) 30 Cal.App.4th 539, 545–546.)
       McBeth‟s further contention that Woods‟s Estate is not entitled to attorney fees,
again without citation to the record or authority, must be disregarded because she failed
to file an appeal from that order.




                                                11
                                 DISPOSITION
     The judgment is affirmed.
     NOT TO BE PUBLISHED.


                                        MALLANO, P. J.
We concur:


     CHANEY, J.


     JOHNSON, J.




                                       12